

116 HR 7157 IH: Fostering Leadership and Inclusion by Growing HBCU Training Act of 2020
U.S. House of Representatives
2020-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7157IN THE HOUSE OF REPRESENTATIVESJune 11, 2020Mr. Brown of Maryland (for himself, Ms. Blunt Rochester, and Mr. Murphy of North Carolina) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require pilot programs in connection with Senior Reserve Officers’ Training Corps units at Historically Black Colleges and Universities and minority institutions, and for other purposes.1.Short titleThis Act may be cited as the Fostering Leadership and Inclusion by Growing HBCU Training Act of 2020 or the FLIGHT Act. 2.FindingsCongress makes the following findings:(1)The Fiscal Year 2018 Population Representation in the Military Services report found that while minorities comprise 38 percent of the national population, they comprise only 23 percent of the active component commissioned officer corps.(2)The Fiscal Year 2018 Population Representation in the Military Services report further found that African Americans only comprised 8 percent of the active component commissioned officer corps, while more than 12 percent of the general population is African American.(3)The Fiscal Year 2018 Population Representation in the Military Services report further found that African-American and Hispanic cadets were recipients of a Reserve Officers' Training Corps (ROTC) scholarship at a rate of half of their representation in the general population. (4)A 2018 RAND study titled Understanding Demographic Differences in Undergraduate Pilot Training Attrition found that [candidates for pilot training from Reserve Officers’ Training Corps program] with more hours of flying experience were also less likely to be eliminated from Initial Flight Training and Primary Pilot Training.(5)In 2020, Air Education and Training Command, in partnership with the University of Texas-San Antonio, conducted a study that reinforced, including within the Pilot Candidate Selection Method, the number of flight hours a candidate accumulates before attending undergraduate pilot training. (6)The United States Air Force has acknowledged that flight hours . . . can be difficult to obtain for potential candidates depending on their socio-economic background.3.Pilot programs in connection with SROTC units and CSPI programs at Historically Black Colleges and Universities and minority institutions(a)Pilot programs requiredThe Secretary of Defense shall carry out the pilot programs as follows:(1)A pilot program, with elements as provided for in subsection (c), at covered institutions in order to assess the feasibility and advisability of mechanisms to reduce barriers to participation in the Senior Reserve Officers' Training Corps at such institutions by creating partnerships between satellite or extension Senior Reserve Officers' Training Corps units at such institutions and military installations.(2)In consultation with the Secretary of Homeland Security, a pilot program, with elements as provided for in subsection (d), in order to assess the feasibility and advisability of the provision of financial assistance to members of the Senior Reserve Officers' Training Corps, and members of the Coast Guard College Student Pre-Commissioning Initiative, at covered institutions for participation in flight training. (b)DurationThe duration of each pilot program under subsection (a) may not exceed five years.(c)Pilot program on partnerships between satellite or extension SROTC units and military installations(1)Participating institutionsThe Secretary of Defense shall carry out the pilot program required by subsection (a)(1) at not fewer than five covered institutions selected by the Secretary for purposes of the pilot program.(2)Requirements for selectionEach covered institution selected by the Secretary for purposes of the pilot program required by subsection (a)(1) shall—(A)currently maintain a satellite or extension Senior Reserve Officers' Training Corps unit under chapter 103 of title 10, United States Code, that is located more than 20 miles from the host unit of such unit; or(B)establish and maintain a satellite or extension Senior Reserve Officers' Training Corps unit that meets the requirements in subparagraph (A).(3)Preference in selection of institutionsIn selecting covered institutions under this subsection for participation in the pilot program required by subsection (a)(1), the Secretary shall give preference to covered institutions that are located within 20 miles of a military installation of the same Armed Force as the host unit of the Senior Reserve Officers' Training Corps of the covered institution concerned.(4)Partnership activitiesThe activities conducted under the pilot program required by subsection (a)(1) between a satellite or extension Senior Reserve Officers' Training Corps unit and the military installation concerned shall include such activities designed to reduce barriers to participation in the Senior Reserve Officers' Training Corps at the covered institution concerned as the Secretary considers appropriate, including measures to mitigate travel time and expenses in connection with receipt of Senior Reserve Officers' Training Corps instruction. (d)Pilot program on financial assistance for SROTC and CSPI members for flight training(1)Eligibility for participation by SROTC and CSPI membersA member of a Senior Reserve Officers' Training Corps unit, or a member of a Coast Guard College Student Pre-Commissioning Initiative program, at a covered institution may participate in the pilot program required by subsection (a)(2) if the member meets such academic requirements at the covered institution, and such other requirements, as the Secretary of Defense shall establish for purposes of the pilot program.(2)Preference in selection of participantsIn selecting members under this subsection for participation in the pilot program required by subsection (a)(2), the Secretary shall give a preference to members who will pursue flight training under the pilot program at a covered institution.(3)Financial assistance for flight training(A)In generalThe Secretary may provide any member of a Senior Reserve Officers' Training Corps unit or a College Student Pre-Commissioning Initiative program who participates in the pilot program required by subsection (a)(2) financial assistance to defray, whether in whole or in part, the charges and fees imposed on the member for flight training.(B)Flight trainingFinancial assistance may be used under subparagraph (A) for a course of flight training only if the course meets Federal Aviation Administration standards and is approved by the Federal Aviation Administration and the applicable State approving agency. (C)UseFinancial assistance received by a member under subparagraph (A) may be used only to defray the charges and fees imposed on the member as described in that subparagraph.(D)Cessation of eligibilityFinancial assistance may not be provided to a member under subparagraph (A) as follows:(i)If the member ceases to meet the academic and other requirements established pursuant to paragraph (1).(ii)If the member ceases to be a member of the Senior Reserve Officers' Training Corps or the College Student Pre-Commissioning Initiative, as applicable.(e)Evaluation metricsThe Secretary of Defense shall establish metrics to evaluate the effectiveness of the pilot programs under subsection (a).(f)Reports(1)Initial reportNot later than 180 days after the commencement of the pilot programs under subsection (a), the Secretary of Defense shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs. The report shall include the following:(A)A description of each pilot program, including in the case of the pilot program under subsection (a)(2) the requirements established pursuant to subsection (d)(1).(B)The evaluation metrics established under subsection (e).(C)Such other matters relating to the pilot programs as the Secretary considers appropriate.(2)Annual reportNot later than 90 days after the end of each fiscal year in which the Secretary carries out the pilot programs, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs during such fiscal year. Each report shall include, for the fiscal year covered by such report, the following:(A)In the case of the pilot program under subsection (a)(1), a description of the partnerships between satellite or extension Senior Reserve Officers' Training Corps units and military installations under the pilot program.(B)In the case of the pilot program under subsection (a)(2), the following:(i)The number of members of Senior Reserve Officers' Training Corps units, and the number of members of Coast Guard College Student Pre-Commissioning Initiative programs, at covered institutions selected for purposes of the pilot program, including the number of such members participating in the pilot program.(ii)The number of recipients of financial assistance provided under the pilot program, including the number who—(I)completed a ground school course of instruction in connection with obtaining a private pilot's certificate; (II)completed flight training, and the type of training, certificate, or both received;(III)were selected for a pilot training slot in the Armed Forces;(IV)initiated pilot training in the Armed Forces; or(V)successfully completed pilot training in the Armed Forces.(iii)The amount of financial assistance provided under the pilot program, broken out by covered institution, course of study, and such other measures as the Secretary considers appropriate.(C)Data collected in accordance with the evaluation metrics established under subsection (e).(3)Final reportNot later than 180 days prior to the completion of the pilot programs, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on the pilot programs. The report shall include the following:(A)A description of the pilot programs.(B)An assessment of the effectiveness of each pilot program.(C)A description of the cost of each pilot program, and an estimate of the cost of making each pilot program permanent.(D)An estimate of the cost of expanding each pilot program throughout all eligible Senior Reserve Officers' Training Corps units and College Student Pre-Commissioning Initiative programs.(E)Such recommendations for legislative or administrative action as the Secretary considers appropriate in light of the pilot programs, including recommendations for extending or making permanent the authority for each pilot program.(g)DefinitionsIn this section:(1)The term covered institution has the meaning given that term in section 262(g)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).(2)The term flight training means a course of instruction toward obtaining any of the following:(A)A private pilot’s certificate.(B)A commercial pilot certificate.(C)A certified flight instructor certificate.(D)A multi-crew pilot’s license.(E)A flight instrument rating.(F)Any other certificate, rating, or pilot privilege the Secretary considers appropriate for purposes of this section.(3)The term military installation means an installation of the Department of Defense for the regular components of the Armed Forces.